Opinion
BAXTER, J.
Jesusa V. became the subject of this dependency action when her biological father, Heriberto C., was taken into police custody for beating and raping her mother, and her mother, who was pregnant at the time, was hospitalized because of her injuries. At the detention hearing, the juvenile court ordered Jesusa to be placed with Paul B., the mother’s husband and the father of her five other children.
Paul, who was married to the mother at the time Jesusa was bom and who had received the child into his home and had held her out as his own, promptly requested a declaration that he was Jesusa’s presumed father. (Fam. *596Code, § 7611, subds. (a), (d).) Nine days later, Heriberto also filed a request to be declared the presumed father. The juvenile court ordered the Los Angeles County Sheriff to produce Heriberto, who was incarcerated, for the hearing to identify the presumed father and to adjudicate the dependency petition. (See Pen. Code, § 2625.) In the interim, however, Heriberto had been convicted of the rape and moved from the county jail to North Kern State Prison, rendering the court’s transfer order ineffective. The hearing went forward in Heriberto’s absence but in the presence of his attorney. At that hearing, the juvenile court declared that Paul was Jesusa’s presumed father1 under Family Code section 7612 and found that Jesusa was a dependent of the court under Welfare and Institutions Code section 300, subdivisions (a) and (b). With the mother’s consent, the court maintained Jesusa’s placement with Paul.
This set of facts presents three principal issues: Did the juvenile court err in mating a declaration of presumed fatherhood at a hearing conducted in Heriberto’s absence but in the presence of his attorney? If not, did the juvenile court err in declaring Paul—instead of Heriberto, the biological father—to be Jesusa’s presumed father? And, in any event, did the juvenile court err in adjudicating the dependency petition while Heriberto was absent but his counsel was present? We find that the juvenile court erred only in adjudicating the dependency petition in Heriberto’s absence, but that the error was harmless. We therefore affirm in part and reverse in part the judgment of the Court of Appeal.
Background
On April 1, 2001, Jesusa V., who was not yet two years old, was taken into protective custody after her biological father, Heriberto C., raped and beat her mother. The mother, who was seven months pregnant with Heriberto’s child, was hospitalized. The Long Beach police officers who arrested Heriberto reported that the motor home where the three were residing was filthy and unsuitable to live in.
The Los Angeles County Department of Children and Family Services (DCFS) thereafter filed a dependency petition that, as modified, alleged that Heriberto had a long history of violent and aggressive behavior, that Heriberto had raped and beaten Jesusa’s mother, that at that time and on other occasions Jesusa had been “exposed to violent confrontations” between her mother and Heriberto, and that her mother had failed to take action to protect the child. Jurisdiction was alleged under subdivisions (a) and (b) of section 300 of the Welfare and Institutions Code.
*597Heriberto was in jail at the time of the detention hearing on April 4, 2001, and did not appear. Jesusa’s mother appeared at the hearing with her husband, Paul B. The couple had been married for nearly 18 years, although they had lived apart for the preceding three years. They had five children together. Paul, who was a sergeant in the United States Air Force in San Diego, promptly requested presumed father status under Family Code section 7611 and asked that Jesusa be placed with him and her five half siblings. The. mother supported both requests and declared in writing that Paul, as well as Heriberto, had held himself out as Jesusa’s father and had accepted her into his home.
Paul testified that Jesusa had lived with him from time to time when her mother came to San Diego to visit her other children and that her most recent visit had been a month earlier. The juvenile court found a prima facie basis to detain Jesusa and released her to Paul’s custody. The court also made a tentative finding, subject to later rebuttal, that Paul was Jesusa’s presumed father.
When Heriberto appeared in court about a week later, counsel was appointed to represent him. Heriberto denied the allegations in the petition and announced his intent to seek presumed father status. The juvenile court issued a removal order (Pen. Code, § 2625) for Heriberto to attend a hearing on April 30, 2001, on presumed fatherhood. The court also advised counsel to brief the matter and to consider having Heriberto file a supporting declaration.
On April 30, the juvenile court continued the matter to July 17, 2001, and again issued a removal order for Heriberto.
On May 21, 2001, in a separate criminal proceeding, Heriberto pleaded no contest to one count of raping Jesusa’s mother on the night in question and was sentenced to three years in prison with an immigration hold. Because of an intervening transfer to North Kern State Prison, however, the juvenile court’s removal order directed to the Los Angeles County Sheriff was ineffective. Heriberto therefore was not present when the parties reconvened on July 17. Counsel objected and asked for another continuance, asserting that proceeding in Heriberto’s absence would violate due process. The court, after remarking that it had been under the impression the issue of paternity “would be fully decided on the briefs and argument on the briefs” without taking testimony (and observing that Heriberto had indeed filed such a brief), inquired of counsel what testimony Heriberto could provide. Counsel’s response described evidence that encompassed “the extent in which [Heriberto] held out paternity, publicly acknowledged paternity for Jesusa, and formal steps he [took] to identify [her as his daughter to] . . . government *598agencies” as well as the truth or falsity of the allegations of domestic violence in the dependency petition. The court then explained that, to resolve the issue of presumed fatherhood, it would not be making a finding as to the truth of the allegations in the petition and would consider only the mother’s statements that she had on occasion sought refuge with her husband, Paul. The court also credited the representations made by counsel—i.e., that Heriberto was Jesusa’s biological father, that he had held himself out as her father, and that he had received the child into his home. Accordingly, the court denied the request for a continuance.
After observing that either man—Heriberto or Paul—thus qualified as a presumed father, the juvenile court found the weightier interest favored Paul, who had been married to Jesusa’s mother at the time Jesusa was conceived and bom; who was still married to Jesusa’s mother; who had held himself out as Jesusa’s father, had received her into his home, and had treated her as his own; who was the father of Jesusa’s five half siblings, all of whom still lived with him and also had developed a bond with Jesusa; and who had lived with Jesusa for a significant period in her young life. “In other words, there is so much more to being a father than merely planting the biological seed. The man who provides the stability, nurturance, family ties, permanence, is more important to a child than the man who has mere biological ties. ... HD By finding [Paul] is the presumed father, this court is protecting and preserving a family unit, the integrity of a family unit.”
The juvenile court then proceeded to adjudicate the dependency petition, again over counsel’s objection that Heriberto was absent. Based on several DCFS reports, the arrest report, and the police follow-up report, the court sustained the dependency petition, maintained Jesusa in Paul’s custody, permitted the mother to have unmonitored visits with her child and granted her reunification services, and ordered Heriberto to have no contact with the child.
Heriberto appealed. The Court of Appeal affirmed in part and reversed in part in a published opinion. The appellate court affirmed the order identifying Paul as Jesusa’s presumed father but reversed the order sustaining the dependency petition, reasoning that the lower court had lacked jurisdiction under Penal Code section 2625, subdivision (d) to adjudicate the petition in Heriberto’s absence. Because this construction of section 2625 created a conflict with two other published decisions, In re Rikki D. (1991) 227 Cal.App.3d 1624 [278 Cal.Rptr. 565] (Rikki D.) and In re Axsana S. (2000) 78 Cal.App.4th 262 [92 Cal.Rptr.2d 701] (Axsana S.), and presented other important issues concerning presumed fatherhood, we granted review.
*599Discussion
A
Although Heriberto was represented by counsel at the presumed fatherhood hearing, he claims the trial court violated Penal Code section 2625 and due process by proceeding in his absence. The Court of Appeal, relying on the fact that Heriberto was represented at the hearing by counsel, correctly rejected this claim.
Penal Code section 2625 requires a court to order a prisoner-parent’s temporary removal and production before the court only “where the proceeding seeks to terminate the parental rights of [the] prisoner” under Welfare and Institutions Code section 366.26 or Family Code section 7800 et seq. or “to adjudicate the child of a prisoner a dependent child.” (Pen. Code, § 2625, subds. (b), (d); see In re Barry W. (1993) 21 Cal.App.4th 358, 368-369 & fn. 7 [26 Cal.Rptr.2d 161].) A proceeding to identify the presumed father, which seeks merely to identify the man who has a legal entitlement to reunification services and/or custody (In re Zacharia D. (1993) 6 Cal.4th 435, 439 [24 Cal.Rptr.2d 751, 862 P.2d 751]), is neither of these. Even after a presumed father is declared, the biological father retains “parental rights that simply differ in degree [from] the parental rights conferred on a presumed father.” (Francisco G. v. Superior Court (2001) 91 Cal.App.4th 586, 596 [110 Cal.Rptr.2d 679].) Hence, Heriberto’s contention that the declaration of presumed fatherhood is tantamount to a termination of his parental rights is exaggerated.
The hearing on presumed fatherhood was governed instead by Penal Code section 2625, subdivision (e): “In any other action or proceeding in which a prisoner’s parental or marital rights are subject to adjudication, an order for the prisoner’s temporary removal from the institution and for the prisoner’s production before the court may be made by the superior court of the county in which the action or proceeding is pending . . . .” (Italics added; see generally Payne v. Superior Court (1976) 17 Cal.3d 908, 920 [132 Cal.Rptr. 405, 553 P.2d 565].) Because the trial court has discretion whether to order the prisoner’s removal in this category of cases, “it follows that such a case may proceed without attendance by the prisoner-parent.” (In re Barry W, supra, 21 Cal.App.4th at p. 370.)2
*600The record demonstrates the juvenile court did not abuse its discretion in proceeding without Heriberto’s personal attendance at the presumed fatherhood hearing. (In re Barry W., supra, 21 Cal.App.4th at pp. 370-371.) When asked what testimony Heriberto could have provided, counsel’s offer encompassed only evidence that established Heriberto’s threshold qualifications for presumed father status—i.e., “the extent in which [Heriberto] held out paternity, publicly acknowledged paternity for Jesusa, and the formal steps he [took] to identify [her as his daughter to] . . . government agencies.”3 In response, the court announced that it did not intend to determine “what [Heriberto] has done with regard to filling out documents with public agencies or government agencies or whatever he has done to confirm that he holds himself out as to the father” but would instead assume that Heriberto had held himself out as the father and did receive the child into his home. Since the court then declared that “both of these men or either of these men could be found to be presumed fathers,” Heriberto’s testimony became unnecessary.
The juvenile court’s approach was also consistent with the California Rules of Court, which permit a determination of paternity without an evidentiary hearing. “The court may make its determination of paternity or nonpaternity based on the testimony, declarations, or statements of the mother and alleged father.” (Cal. Rules of Court, rule 1413(e)(2).) In this case, for example, the court advised the parties to brief the issue of presumed *601fatherhood—which Heriberto did—and instructed Heriberto’s counsel “to consider having him file a declaration.” That Heriberto failed to file a declaration—and that he still has not identified any critical testimony he could have offered (see Welf. & Inst. Code, § 388, subd. (a)) or explained why it could not have been offered by other witnesses or by documentary evidence—does not create a statutory right for him to personally attend the hearing on his presumed father status.
Heriberto’s constitutional claim fares no better. Although there is no dispute that prisoners have a constitutional right of access to the courts (Payne v. Superior Court, supra, 17 Cal.3d at p. 914) and that “absent a countervailing state interest of overriding significance, persons forced to settle their claims of right and duty through the judicial process must be given a meaningful opportunity to be heard” (Boddie v. Connecticut (1971) 401 U.S. 371, 377 [28 L.Ed.2d 113, 91 S.Ct. 780]), it does not follow that prisoners have a constitutional right to be personally present at every type of hearing. Due process guarantees “ ‘notice and opportunity for hearing appropriate to the nature of the case.’’ ” (Id. at p. 378, italics added.) As we have observed, due process entitles a biological father a meaningful opportunity to qualify as a presumed father. (Kelsey S., supra, 1 Cal.4th at pp. 840, 843, 849, 4 Cal.Rptr2d 615, 823 P.2d 1216.) Yet, as with other due process rights, “[h]ow that is to be achieved is to be determined by the exercise of discretion by the trial court.” (Payne, supra, 17 Cal.3d at p. 927.)
In this case, Heriberto was appointed an attorney to represent him at the presumed fatherhood hearing—an accommodation we have deemed sufficient for prisoners in other civil proceedings. {Payne v. Superior Court, supra, 17 Cal.3d at pp. 923-925.) Through his attorney, Heriberto had the opportunity to call witnesses, to cross-examine adverse witnesses, and to present his own testimony in written form. Admittedly, he did not present any witnesses or submit such a declaration—but Heriberto must also acknowledge that his rape conviction rendered it improbable the court would have ordered reunification services (Welf. & Inst. Code, § 361.5, subds. (b)(12), (c)) and his incarceration made successful reunification all but impossible. (Id., § 361.5, subds. (a)(2), (e)(1); see In re Maria S. (1997) 60 Cal.App.4th 1309, 1313 [71 Cal.Rptr.2d 30].) In addition, Heriberto has not identified any facts that could have been presented only through his live testimony. (See, e.g., Fam. Code, § 7574, subd. (b)(1) [mother’s signature is required for a voluntary declaration of paternity].)
Moreover, it appears that Heriberto was absent for only a portion of the presumed father hearing. Heriberto was present in court on April 13, when the court asked, “Do you want to be heard on any paternity issues today?” His attorney promptly responded that he “did discuss the matter” with *602Heriberto, who stated that he had lived with Jesusa’s mother for three years, that he had held the child out as his own, and that he would be asking “for presumed [father] status.” The court invited counsel to brief the issue, consider having Heriberto file a declaration, and “be prepared, then, to argue that matter on April 30th.” On April 30, when Heriberto was again present, the court noted that it had recently received a brief from the minor in response to Heriberto’s brief and was inclined to continue the matter. No party objected. On July 17, when the parties discovered that Heriberto’s imprisonment had rendered the transfer order ineffective, the court made plain its understanding, based on the foregoing, “that the issue of paternity would be fully decided on the briefs and argument on the briefs. No testimony to be taken.” Under the circumstances, we cannot say that Heriberto’s involuntary physical absence from that final stage deprived him of a meaningful opportunity to be heard.
Our conclusion is consistent with the case law. In Axsana S., supra, 78 Cal.App.4th 262, for example, the incarcerated father claimed a violation of due process when the juvenile court conducted a dispositional hearing on the dependency petition and denied him reunification services, while his attorney was present but he was absent. The Court of Appeal held that the father “received meaningful access to the courts through his appointed counsel. In dependency cases, as in other civil cases, personal appearance by a party is not essential; appearance by an attorney is sufficient and equally effective.” (Id. at p. 269; see also In re Dolly D. (1995) 41 Cal.App.4th 440, 445 [48 Cal.Rptr.2d 691].) Heriberto, like the father in Axsana S., “has cited no case law providing incarcerated parents a due process right to be present at dependency proceedings involving their children.” (Axsana S., supra, 78 Cal.App.4th at p. 270.) To the contrary, other state courts have “repeatedly held that the due process rights of a prisoner who has been prohibited from participating in a custody hearing are not violated where the prisoner was represented by counsel at the hearing and was neither denied an opportunity to present testimony in some form on his behalf nor denied the opportunity to cross-examine witnesses.” (Cook v. Boyd (E.D.Pa. 1995) 881 ESupp. 171, 175; see also In re T.N.T. (2002) 258 Ga.App. 396 [574 S.E.2d 444, 446-447].)
Accordingly, Heriberto was not denied any statutory or constitutional rights when the juvenile court proceeded to determine his presumed father status while his attorney was present but he was absent.
*603B
As the juvenile court recognized, both Paul and Heriberto satisfied the qualifications for presumed fatherhood under Family Code section 7611,4 the relevant provision of the Uniform Parentage Act (§§ 7600-7730, hereafter UPA). Paul qualified under section 7611, subdivision (a), in that Jesusa was bom during his marriage to the mother, as well as subdivision (d), in that he had received the child into his home and openly held her out as his child. Heriberto qualified under subdivision (d) in that he too had received Jesusa into his home and openly held her out as his child.
Although more than one individual may fulfill the statutory criteria that give rise to a presumption of paternity, “there can be only one presumed father.” (In re Kiana A. (2001) 93 Cal.App.4th 1109, 1115 [113 Cal.Rptr.2d 669] (Kiana A.); Brian C. v. Ginger K. (2000) 77 Cal.App.4th 1198, 1223 [92 Cal.Rptr.2d 294].) How those competing presumptions are to be reconciled is set forth in section 7612: “(a) Except as provided in Chapter 1 (commencing with Section 7540) and Chapter 3 (commencing with Section 7570) of Part 2 or in Section 20102, a presumption under Section 7611 is a rebuttable presumption affecting the burden of proof and may be rebutted in an appropriate action only by clear and convincing evidence. [][] (b) If two or more presumptions arise under Section 7611 which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls. [f] (c) The presumption trader Section 7611 is rebutted by a judgment establishing paternity of the child by another man.”
Heriberto claims that his biological paternity constitutes clear and convincing evidence rebutting Paul’s claim to presumed fatherhood under section 7612, subdivision (a). In the alternative, he claims that even if Paul’s claim to presumed fatherhood is not rebutted, it is outweighed by Heriberto’s claim under section 7612, subdivision (b).
1
In In re Nicholas H. (2002) 28 Cal.4th 56 [120 Cal.Rptr.2d 146, 46 P.3d 932] (Nicholas H.), we considered whether a presumption of fatherhood arising under section 7611 is necessarily rebutted under section 7612, subdivision (a) when, as here, the presumed father admits that he is not the biological father of the child. (Nicholas H., supra, at p. 58.) We held, in accordance with several Court of Appeal cases, “that a presumption arising under section 7611(d) is not, under section 7612(a), necessarily rebutted by *604clear and convincing evidence that the presumed father is not the biological father of the child.” (Id. at p. 64.)
Our holding was based on the text of section 7612. We observed first that subdivision (a) provides merely that a presumption under section 7611 “ ‘may be rebutted in an appropriate action only by clear and convincing evidence.’ ” (Nicholas H., supra, 28 Cal.4th at p. 63.) Accordingly, the statute did not contemplate a reflexive rule that biological paternity would rebut the section 7611 presumption in all cases, without concern for whether rebuttal was “appropriate” in the particular circumstances. We found additional support in section 7612, subdivision (b), which directs the juvenile court confronted with conflicting presumptions to prefer the presumption which on the facts is founded on the weightier considerations of policy and logic. “As a matter of statutory construction, if the Legislature had intended that a man who is not a biological father cannot be a presumed father under section 7611, it would not have provided for such weighing, for among two competing claims for presumed father status under section 7611, there can be only one biological father.” (Nicholas H., supra, 28 Cal.4th at p. 63.)
V_As Heriberto points out, however, Nicholas H. involved-affliction in which no" otfier man claimed parental rights to the^ehilS. The biological father, unlike Heriberto, had not come forwatdMtf'assert his parental rights and could not be locatéd: (Nicholas H., supra, 28 Cal.4th at p. 61.) We therefore found it unnecessary td'consider whether, under section 7612, “biological paternity by,a-competing presumptive father necessarily defeats a nonbiological father’s presumption of paternity.’’. (Nicholas H., supra, at p. 70.).. Nicholas H. to this question, we now find that biological paternity by a competing presumed father does not necessarily defeat ani father’s presumption of paternity.
As we observed in Nicholas H., the text of section 7612, subdivision (a) does not articulate a categorical rule detailing when the section 7611 presumption of paternity is rebutted, but instead provides only that the presumption “ ‘may’ ” be rebutted “ ‘in an appropriate action.’ ” (Nicholas H., supra, 28 Cal.4th at p. 70.) This indicates that the Legislature did not envision an automatic preference for biological fathers, even if the biological father has come forward to assert his rights. Indeed, as noted above, “if the Legislature had intended that a man who is not a biological father cannot be a presumed father under section 7611, it would not have provided for such weighing, for among two competing claims for presumed father status under section 7611, there can be only one biological father.” (Nicholas H., supra, 28 Cal.4th at p. 63, italics added.) If, on the other hand, the Legislature had intended to restrict the weighing process under section 7612, subdivision (b) to disputes between competing nonbiological fathers, it could easily have said so.
*605Our analysis in Nicholas H. also was informed by section 7575, subdivision (b), which “permits but does not require” a court to rely on blood test evidence in deciding whether to set aside a voluntary declaration of paternity signed on or before December 31, 1996. (Nicholas H., supra, 28 Cal.4th at p. 63.) We concluded: “It is unlikely the Legislature would—without explicitly so stating—adopt a contrary rule that blood test evidence . . . must defeat the claim of a person who claims presumed father status under section 7611(d).” (Id. at p. 64.) This analysis has equal application when the biological father has been identified and asserts a competing presumption of fatherhood.
Finally, Nicholas H. relied on case law from the Court of Appeal, which on balance supported the paternity presumption of the nonbiological father. (Nicholas H., supra, 28 Cal.4th at pp. 64—70.) A review of the case law reveals that the weight of authority similarly supports the nonbiological father here.
In Kiana A., supra, 93 Cal.App.4th 1109, as is the case here, two men qualified as presumed fathers under section 7611. The biological father contended the juvenile court should have ordered genetic testing “before it commenced the weighing process of section 7612, subdivision (b), because one of the competing presumptions would have been rebutted based upon the results of the testing.” (Kiana A., supra, at p. 1118.) The Court of Appeal rejected this contention not only on the ground that the biological father had failed to seek genetic testing in the juvenile court but also on the ground that even if he had preserved the issue, “biological paternity by a competing presumptive father does not necessarily defeat a nonbiological father’s presumption of paternity.” (Ibid.) As support for its position (and in anticipation of our approach in Nicholas H.), the Court of Appeal focused on section 7612, subdivision (a), which “states a presumption of paternity ‘may be rebutted in an appropriate action only by clear and convincing evidence.’ (Italics added.) Thus, although the results of genetic testing constitute clear and convincing evidence, it does not follow that such evidence will rebut the presumption in every case. Rather, the statute seeks to protect presumptions of paternity, once they have arisen, from being set aside except upon clear and convincing evidence and only in an appropriate case.” (Kiana A., supra, 93 Cal.App.4th at pp. 1118-1119.)
Kiana A. also relied on Steven W. v. Matthew S. (1995) 33 Cal.App.4th 1108 [39 Cal.Rptr.2d 535], which upheld a finding of presumed fatherhood in favor of a man who had held out the child as his own, even though the competing presumed father was the child’s biological father. “Thus, as between two men, both of whom qualify as presumptive fathers, biological paternity does not necessarily determine which presumption will prevail under section 7612.” (Kiana A., supra, 93 Cal.App.4th at p. 1119.)
*606Heriberto cites only one case to the contrary—Brian C. v. Ginger K., supra, 77 Cal.App.4th 1198—but Brian C. does not go as far as he supposes. Brian C. involved a purported biological father who sought to challenge another man’s “conclusiveQ” presumption of paternity (§ 7540), which was based on his marital cohabitation with the mother during the child’s conception. The Brian C. court found that because the purported biological father qualified as a presumed father, he had statutory standing to challenge the conclusive presumption. (Brian C., supra, 11 Cal.App.4th at pp. 1220-1221.) In dictum (and as an aside), the court suggested that DNA tests on remand would “probably” render “moot” the .need to weigh competing presumptions under section 7612, subdivision (b). (Brian C., supra, 11 Cal.App.4th at p. 1222.) In the accompanying footnote, the court explained that “DNA tests will certainly constitute clear and convincing evidence rebutting any of the presumptions that might favor either [presumed father], (Under subd. (a) of Fam. Code, § 7612, a presumption shown by § 7611 ‘may be rebutted . . . only by clear and convincing evidence.’)” (Brian C., supra, 11 Cal.App.4th at p. 1222, fn. 20.) Brian C., which preceded our opinion in Nicholas H., did not quote—and thus did not consider—the critical language in section 7612, subdivision (a) that the paternity presumption may be rebutted only in an appropriate case. Moreover, its implicit suggestion that genetic tests might rebut the presumption in that particular case does not prove that biological paternity always rebuts the section 7611 presumption. (See also Kiana A., supra, 93 Cal.App.4th at p. 1120 [distinguishing Brian C.].)5
For the foregoing reasons, we reject Heriberto’s contention that biological paternity by a competing presumed father necessarily rebuts another man’s presumption of paternity under section 7612, subdivision (a). A juvenile court confronted with such a claim must instead consider whether rebuttal of the presumption would be appropriate in the circumstances of the case. (Cf. Nicholas H., supra, 28 Cal.4th at p. 70.) This is a matter entrusted to the juvenile court’s discretion. (Id. at p. 59.)
No abuse of discretion occurred here. Paul has a substantial relationship with Jesusa. Not only is Paul married to Jesusa’s mother, he also is the father of Jesusa’s five half siblings, all of whom live with him and have themselves established a close relationship with Jesusa. Although Jesusa and her mother resided with Heriberto before his arrest and incarceration, they visited Paul at *607his house nearly every weekend. Paul also provided shelter to Jesusa and her mother during periods of conflict between the mother and Heriberto—periods that sometimes lasted as long as a month. Inasmuch as Jesusa was less than two years old at the time Heriberto was arrested, Paul has plainly been involved in a substantial portion of the child’s young life and considers Jesusa to be a part of his family. Moreover, the mother supported Paul’s effort to be deemed the presumed father.
The sole facts offered to support Heriberto, on the other hand, were that he was Jesusa’s biological father, that he had “received the child into his home and openly held himself out as [her] natural father,” and that he had lived with Jesusa’s mother prior to the conception and through her infancy. One must subtract, however, at least a three-month period in early 2000, when he was jailed in Colorado for assaulting the mother (and subsequently deported), as well as the period following his arrest and conviction for the current rape. During the remaining time, Jesusa’s weekends—as well as additional periods of refuge that lasted as long as a month—were spent with Paul. Under the circumstances, the juvenile court did not abuse its discretion when it found this was not an appropriate action in which to rebut Paul’s claim to presumed fatherhood.
2
Based on its finding that Heriberto and Paul each could claim a presumption of fatherhood, the juvenile court undertook to identify the presumption “which on the facts is founded on the weightier considerations of policy and logic” (§ 7612, subd. (b)) and determined that the scales favored Paul. We once again find no abuse of discretion.
At the outset, we reject the notion that the juvenile court was bound by section 7612, subdivision (b) to accord determinative weight to biology. This section, which derives from the UPA, nowhere states that biology is a conclusive consideration of policy and logic. (Doe v. Doe (2002) 99 Haw. 1 [52 P.3d 255, 262] [“If the genetic presumption ‘controlled’ as a matter of law, then [the statute] would plainly say so, and there would be no point in directing the court to consider which competing presumption ‘on the facts is founded on the weightier considerations of policy and logic’ ”].) Moreover, other states that have adopted the UPA have consistently declined to make biology determinative under their analogs to section 7612 when confronted by competing presumptions of paternity. In N.A.H. v. S.L.S. (Colo. 2000) 9 P.3d 354, for example, the Colorado Supreme Court found that “neither the presumption of legitimacy nor the presumption based on biology is conclusive” (id. at p. 362) and held instead “that when presumptions of paternity arise in more than one potential father, trial courts must take the best interests *608of the child into account as part of policy and logic in resolving competing presumptions.” (Id. at p. 366.) In Doe v. Doe, supra, 52 P.3d 255, the Hawai’i Supreme Court similarly found that “the genetic testing presumption is not more important than the other presumptions; it is one of several that must be considered . . . .” (Id. at p. 262.) In Witso v. Overby (Minn. 2001) 627 N.W.2d 63, the Minnesota Supreme Court declared that even if genetic tests identified one man as the biological father, the court must nonetheless. “weigh the conflicting presumptions, and ‘the presumption which on the facts is founded on the weightier considerations of policy and logic controls.’ ” (Id. at p. 69; Matter of Welfare of C.M.G. (Minn.Ct.App. 1994) 516 N.W.2d 555, 560 [“Where competing presumptions of paternity exists, the determination of paternity is no longer solely an issue of biological fact”].) And, in Love v. Love (1998) 114 Nev. 572 [959 P.2d 523, 527], where only the husband’s presumption was at issue and he sought to disclaim paternity on the ground he was not the biological father, the Nevada Supreme Court observed that “where factors conflict, as they may here, the district court must use its discretion to apply considerations of policy and logic to the relevant evidence.” In short, our construction—which permits a court to consider every relevant consideration of policy and logic—is in accord with every UPA state to have addressed the issue.6
The juvenile court thus was obliged to weigh all relevant factors— including biology—in determining which presumption was founded on weightier considerations of policy and logic. We conclude it did so.
The juvenile court found that Paul was married to Jesusa’s mother; that they have five children together; that Jesusa had spent a “considerable amount of time” in Paul’s home and had lived with him “for a significant amount of time during her young life”; that Jesusa had established a bonding relationship with Paul as well as with her siblings, all of whom live with him; and that a family unit existed there to protect the child. The court also found *609that Jesusa’s mother often went to Paul’s home to seek refuge from Heriberto—a fact that tended to confirm which father “provides the safety and stability and welfare that this child is entitled to have, [f] [Paul] has assumed the parental rights and particularly assumed the parental responsibilities of this young child. He has lived with this child. He has treated her as his own.”
The facts supporting Heriberto’s presumption, on the other hand, were less weighty. The juvenile court found that Heriberto lived with the mother when the child was conceived and bom; that he was the biological father; and that he held himself out as Jesusa’s father and received her into his home. Although the parties did not then have a copy of the judgment of conviction, the court did note the allegation of domestic violence the mother had lodged against Heriberto.
The juvenile court weighed the “competing interests” as follows: “[T]he court must look to the state interests in rendering its decision. The state interests rest on the policy to preserve and protect developing parent/child relationships which give young children social and emotional strength and stability. This is more important than establishing biological ties, [f] In other words, there is so much more to being a father than merely planting the biological seed. The man who provides the stability, nurturance, family ties, permanence, is more important to a child than the man who has mere biological ties. [][] By finding [Paul] is the presumed father, this court is protecting and preserving a family unit, the integrity of the family unit.”
Heriberto does not challenge the facts or the criteria on which the juvenile court relied. He claims instead that “because Heriberto shares a biological connection to Jesusa and has at least an equal, if not greater, relationship with Jesusa than Paul ... the conflict between the paternity presumption[s] must be resolved based upon, biological paternity.” As support, he relies on Kiana A., supra, 93 Cal.App.4th at page 1120, in which the Court of Appeal stated that “where the weight of the interests of the competing presumptive fathers are in relatively equal balance, biological paternity might properly be relied upon to determine which presumption carried more weight.” We find Kiana A. unhelpful to Heriberto for two reasons. First, Kiana A. stated only that biological paternity might be relied upon to determine paternity where the interests are otherwise in relatively equal balance, not (as Heriberto contends) that it must be so used. Second, the record here does not support Heriberto’s characterization of his interests as equally balanced with Paul’s. The juvenile court found Paul’s interest to be the weightier one on the grounds that Jesusa had established a bond with Paul; that Paul was married to . Jesusa’s mother, who continued to visit Paul regularly and to seek refuge with him as protection from Heriberto; and that Jesusa had established a bond with her five siblings, who also lived with Paul. (Cf. Welf. & Inst. Code, §§ 366.26, *610subd. (c)(1)(E), 16002.) Heriberto, on the other hand, had a stormy relationship with Jesusa’s mother and did not have custody of any of her other children. Moreover, it is difficult to imagine conduct more destructive of the parent-child relationship than Heriberto’s violent rape of Jesusa’s mother while Jesusa was present in the home. (Fam. Code, § 3020, subd. (a) [“domestic violence in a household where a child resides is detrimental to the child”].)
■ That Heriberto had satisfied the minimum requirements to qualify as a presumed father under section 7611 did not compel a finding that his interests and Paul’s were equally balanced under section 7612. Thus, even if the juvenile court might have relied on biological paternity to select between presumptions of equal value, such a rule would not have aided Heriberto.
3
Heriberto claims next that failing to accord determinative weight to his biological relationship to Jesusa violated his due process right to parent Jesusa. We disagree.
Heriberto relies on Kelsey S., supra, 1 Cal.4th 816, in which we stated that a biological father’s federal constitutional right to due process “prohibits the termination of his parental relationship absent a showing of his unfitness as a parent.” (Id. at p. 849.) What Heriberto fails to apprehend, though, is that the identification of another man as Jesusa’s presumed father does not terminate Heriberto’s parental relationship with the child. Indeed, neither Heriberto nor our dissenting colleagues cite anything to support their assertion that a declaration of Paul’s presumed fatherhood has rendered Heriberto a legal stranger to the child. A declaration of presumed fatherhood entitles the presumed father to reunification services and custody of the child (In re Zacharia D., supra, 6 Cal.4th at p. 439) but does not itself terminate the biological father’s parental relationship with the child. (Francisco G. v. Superior Court, supra, 91 Cal.App.4th 586, 596.) Termination of parental rights requires further proceedings. (See Fam. Code, §§ 7664, 7800 et seq.; Welf. & Inst. Code, § 366.26; see generally In re Malinda S. (1990) 51 Cal.3d 368, 383-384 [272 Cal.Rptr. 787, 795 P.2d 1244].) Hence, no showing of Heriberto’s unfitness was required before Paul could be declared Jesusa’s presumed father.
Moreover, it appears that Heriberto, who never executed a voluntary declaration of paternity or described any other steps to formalize his role before the dependency petition was filed, has not “ ‘sufficiently and timely demonstrated a full commitment to his parental responsibilities’ ” to merit constitutional protection. (Adoption of Michael H. (1995) 10 Cal.4th 1043, *6111055 [43 Cal.Rptr.2d 445, 898 P.2d 891].) Unlike the unwed biological father in Kelsey S., supra, 1 Cal.4th at page 822, who filed an action two days after the child’s birth to establish his parental relationship with the child and was thwarted only because the court’s order granting him custody was disobeyed, Heriberto was living with the child’s mother and presumably could have obtained her cooperation with any legal steps to formalize his relationship to the child. (See § 7574, subd. (b)(1).) Yet the record does not reveal any steps he took to shoulder legal responsibility for the child until after he had raped the mother and the dependency petition was filed. (Kelsey S., supra, 1 Cal.4th at p. 849 [“A court should also consider the father’s . . . prompt legal action to seek custody of the child”].) On this record, Heriberto has not demonstrated that he “promptly came forward and demonstrated as full a commitment to his parental responsibilities as the biological mother allowed and the circumstances permitted.” (Michael H., supra, 10 Cal.4th at p. 1060, italics added; see also Kelsey S., supra, 1 Cal.4th at p. 838.)
To resolve Heriberto’s alternate claim that denying him presumed father status unconstitutionally interfered with his right to parent Jesusa, we will first assume that Heriberto has a constitutionally protected liberty interest in maintaining his parent-child relationship with Jesusa. (Cf. Dawn D. v. Superior Court (1998) 17 Cal.4th 932, 942 [72 Cal.Rptr.2d 871, 952 P.2d 1139] [distinguishing between “an unwed father’s interest in maintaining and preserving an existing parent-child relationship” and “an unwed father’s biological connection alone to a child bom to a married woman”].) Then, applying traditional substantive due process principles, we must balance the competing private and state interests—i.e., Heriberto’s largely abstract interest in being an absent presumed father while he remains in prison for raping Jesusa’s mother, subject to deportation upon his release,7 against the substantial state interests in familial stability and the welfare of the child. (Michelle W. v. Ronald W. (1985) 39 Cal.3d 354, 360-363 [216 Cal.Rptr. 748, 703 P.2d 88]; Kiana A., supra, 93 Cal.App.4th at pp. 1114-1115; see generally In re Sade C, supra, 13 Cal.4th 952, 989 [55 Cal.Rptr.2d 771, 920 P.2d 716] [“The state has a ‘parens patriae interest in preserving and promoting the welfare of the child’ ”]; Welf. & Inst. Code, § 202 [purpose of dependency proceedings is to promote child’s best interests].)
This inquiry resembles that already undertaken by the juvenile court in determining which paternity presumption was founded on the weightier considerations of policy and logic. (Kiana A., supra, 93 Cal.App.4th at *612p. 1121 [alleged father “has been accorded due process through the statutory procedure which resulted in the juvenile court’s determination his presumption was entitled to less weight”]; see Steven W. v. Matthew S., supra, 33 Cal.App.4th at p. 1116.) Yet, Heriberto offers no reason why the result here should differ from that reached by the juvenile court. Indeed, Heriberto claims only that where both presumed fathers “have an equal relationship with Jesusa,” due process requires that biological paternity be determinative. We need not decide here the soundness of Heriberto’s legal rule, inasmuch as we have already determined that Jesusa’s relationship with him was not the equal of her relationship with Paul.
4
The dissenting opinions, which rely on arguments and authorities neither mentioned nor discussed by any of the parties, merit separate analysis.
(a) Justice Chin asserts that our holding will place at risk the father-child relationship for untold thousands of biological fathers “by a court’s subjective and discretionary determination that some other man who qualifies as a presumed father would be a better father.” (Dis. opn. of Chin, J., post, at p. 676.) But our holding does not apply to biological fathers who are married to and cohabit with the mother and are therefore conclusively presumed to be the father. (§ 7540.) Nor does it apply to unwed biological fathers who, unlike Heriberto, have sought to formalize their legal status by executing a voluntary declaration of paternity. (§§ 7571, 7573.) And it does not apply to unwed biological fathers who, again unlike Heriberto, have successfully maintained a parent-child relationship such that no other man obtains the opportunity to qualify as a presumed father. (See § 7611.) In short, our holding applies only to that small subset of biological fathers who have neither married the mother of their child nor otherwise taken any steps to formalize their legal relationship with the child prior to the child’s formation of a presumptive parent-child relationship with a competing man who is interested in asserting his legal rights as a father. If, in that category of cases, both men seek to be declared the presumed father, the court will have to determine, as the Legislature has provided, whether it is “appropriate” to rebut the nonbiological father’s presumption and which of the two presumptions “on the facts is founded on the weightier considerations of policy and logic.” (§ 7612, subds. (a), (b).)
(b) Justice Chin also asserts that the Legislature has “clearly” expressed its intent to make biology determinative as between competing presumed fathers. (Dis. opn. of Chin, J., post, at pp. 636, 639.) Yet he concedes, as he must, that California’s UPA “does not expressly provide that one presumed father’s established biological paternity necessarily rebuts the presumption of another *613presumed father under subdivision (a) of section 7611.” (Dis. opn. of Chin, J., post, at p. 638.) Indeed, the legislative history on which he relies notes merely that the UPA presumptions “' may be rebutted ... by clear and convincing evidence’ ” (id. at p. 650, italics added), not that they must be rebutted whenever such evidence is presented.
Unlike our dissenting colleague, we find this omission significant. It is plain the Legislature knows how to craft a categorical rule for rebuttal of a presumption of fatherhood when it wants to. (Cf. People v. Trevino (2001) 26 Cal.4th 237, 241 [109 Cal.Rptr.2d 567, 27 P.3d 283].) In section 7612, subdivision (c), for example, the Legislature has provided that a statutory presumption “is rebutted by a judgment establishing paternity of the child by another man.” But the Legislature did not use such unequivocal language in section 7612, subdivision (a), which states instead that the statutory presumption “may be rebutted in an appropriate action only by clear and convincing evidence.” (Italics added.) The significance of biology under this provision is far from clear—especially when compared with statutes from other states, which have appended language to govern situations like the one here. In New Jersey, for example, the analog to section 7612, subdivision (c) provides: “ ‘The presumption is rebutted by a court order terminating the presumed father’s paternal rights or by establishing that another man is the child’s natural or adoptive father.’ ” (N.M. v. J.G. (1992) 255 NJ. Super. 423 [605 A.2d 709, 714], quoting NJ. Stat. Ann. § 9:17-43b, italics added.) Justice Chin in essence asks us to interpret our statute as though it included this explicit directive.
The omission of any mention of biological fatherhood in section 7612, subdivision (a) becomes even more significant when we consider the exceptions set forth in that provision: “Except as provided in Chapter 1 (commencing with Section 7540) and Chapter 3 (commencing with Section 7570) of Part 2 or in Section 20102, a presumption under Section 7611 is a rebuttable presumption affecting the burden of proof and may be rebutted in an appropriate action only by clear and convincing evidence.” (Italics added.) In section 7541, the Legislature provided that the conclusive presumption under section 7540 is rebutted by evidence of biological fatherhood. (§ 7541, subd. (a).) Similarly, in section 7576, the Legislature provided that voluntary declarations of paternity signed on or before December 31, 1996, under section 7570 et seq. or former section 20102 would not override a presumption of paternity arising under section 7555, the genetic testing provision. (§ 7576, subd. (e).) Had it wanted to specify the precise weight to be accorded biology for the remaining section 7611 presumptions, the Legislature could have crafted an analogous provision, or it could have referenced the testing provisions at section 7550 et seq. in the opening “excepting” clause to section 7612, subdivision (a). Indeed, by expressly excepting the marital presumption and the voluntary declaration of paternity presumption *614from the operation of section 7612, subdivision (a) and making separate provision for the legal effect of biology in those circumstances, the Legislature plainly believed that section 7612, subdivision (a) did not necessarily accord primacy to biology. Justice Chin’s proffered interpretation would render the “excepting” clause meaningless.
Justice Chin’s analysis also proceeds from a faulty premise. According to the dissent, if a husband’s otherwise conclusive presumption under section 7540 “is necessarily rebutted by proof he is not the biological father,” the rebuttable UPA presumptions in subdivisions (a)-(e) of section 7611 “must also be necessarily rebutted by such proof; in establishing the limited exception to the conclusive presumption, the Legislature did not intend to make that presumption more rebuttable than the already rebuttable UPA presumptions.” (Dis. opn. of Chin, J., post, at p. 644.) But the dissent is comparing apples and oranges. Unlike the presumptions enumerated in section 7611, the conclusive marital presumption in section 7540 is not really a presumption at all but is instead a “a rule of substantive law.” (Estate of Cornelious (1984) 35 Cal.3d 461, 464 [198 Cal.Rptr. 543, 674 P.2d 245]; Kusior v. Silver (1960) 54 Cal.2d 603, 619 [7 Cal.Rptr. 129, 354 P.2d 657].) The remaining section 7611 presumptions, on the other hand, are presumptions. In fact, they are presumptions “affecting the burden of proof’ (§ 7612, subd. (a)) and thus were “ ‘established to implement some public policy other than to facilitate the determination of the particular action in which the presumption is applied ....’” (Fisher v. City of Berkeley (1984) 37 Cal.3d 644, 695 [209 Cal.Rptr. 682, 693 P.2d 261], italics added.)8 We note as well that the enumerated presumptions in section 7611—unlike the section 7540 presumption—may be rebutted “only by clear and convincing evidence.” (§ 7612, subd. (a).) We therefore do not agree that the fact biology rebuts the section 7540 presumption necessarily dictates the role for biology in this case.
It therefore is not surprising that our dissenting colleague has been unable to cite a single case in support of his view. Indeed, although Justice Chin deems the implication “unmistakable” (dis. opn. of Chin, J., post, at p. 636), it has thus far eluded the justices in Kiana A., supra, 93 Cal.App.4th 1109, and Steven W. v. Matthew S., supra, 33 Cal.App.4th 1108, both of which support our holding, both of which Justice Chin would disapprove, and neither of which has provoked a corrective response by the Legislature.
The drafters of the revised UPA, who recently deleted provisions equivalent to subdivisions (a) and (b) of section 7612, also fail to support the *615dissent. According to the drafters, deletion of these provisions was appropriate because “[njowadays the existence of modem genetic testing obviates this old approach to the problem of conflicting presumptions when a court is to determine paternity. Nowadays, genetic testing makes it possible in most cases to resolve competing claims to paternity.” (Amendments to the Uniform Parentage Act as Last Amended in 2002 with Prefatory Note and Comments (2003) 37 Fam. L.Q. 5, 17.) This commentary implies that the “old” approach—which is still the law in California—may have relied on something other than genetic testing to resolve competing presumptions. (See N.A.H. v. S.L.S., supra, 9 P.3d at p. 361, fn. 5 [“Other jurisdictions that have adopted the UPA have interpreted the presumption based on biology in the Act as rebuttable, rather than conclusive”].)
(c) Our dissenting colleagues’ proposed interpretation cannot be reconciled with Nicholas H., either. According to Justice Chin, the Legislature 50 years ago “directed courts to give controlling weight to evidence conclusively disproving the biological paternity of a particular man” (dis. opn. of Chin, J., post, at p. 640), and “[n]othing” in the interim “suggests that ... the Legislature intended to alter the determinative effect of biological paternity under California law.” (Id. at p. 650.) Thus, “where tests conclusively show that a man is not a child’s biological father, ‘it seems intolerable for a court to permit an opposite result to be reached .... For a court to permit the establishment of paternity in cases where it is scientifically impossible to arrive at that result would seem to be a great travesty on justice.’ ” (Id. at pp. 639-640.)
Yet we recently—and unanimously—affirmed a declaration of presumed fatherhood in favor of a man who could not possibly have been the biological father in Nicholas H., relying on section 7612, subdivision (a), which did not exist 50 years ago. (See Nicholas H., supra, 28 Cal.4th at pp. 64-70.) In accordance with that provision—the same provision on which we rely today—we found that “an action in which no other man claims parental rights to the child, an action in which rebuttal of the section 7611(d) presumption will render the child fatherless” was not an appropriate action in which to rebut the presumption. (Nicholas H., supra, 28 Cal.4th at p. 70.)9 In other words, we relied on the best interests of the child and public policy in declining to rebut the willing candidate’s presumption. (See In re Salvador M. (2003) 111 Cal.App.4th 1353, 1357-1358 [4 Cal.Rptr.3d 705] [“The paternity presumptions are driven, not by biological paternity, but by the state’s interest in the welfare of the child and the integrity of the family”]; *616cf. In re Marriage of Wendy M. (1998) 92 Wn.App. 430 [962 P.2d 130, 133] [the “best interests of the child,” including the fact that the child would be left fatherless, are an appropriate consideration in a proceeding to disestablish paternity].) Justice Chin fails to explain why the same provision—i.e., section 7612, subdivision (a)—allows us to consider the child’s best interest and public policy in determining whether the presumption is rebutted in Nicholas H. but not in this case. Or why courts must ignore the child’s best interests in a dependency proceeding, the very purpose of which is to protect the child. (Welf. & Inst. Code, § 202.)
(d) Justice Chin—and, to a lesser extent, Justice Kennard—relies on the provisions of the Uniform Act on Blood Tests to Determine Paternity (§ 7550 et seq.), a statutory scheme that the parties and amici curiae nowhere discuss or even cite. In this case, such reliance is inappropriate and unwise.
First of all, no blood or genetic tests of any kind were requested, performed, or offered in these proceedings. These provisions therefore have no application here.
Our dissenting colleagues suggest that the failure to obtain genetic tests can be excused because the parties stipulated to Heriberto’s paternity, but they offer no authority for this proposition. To the contrary, case law has strictly construed these testing requirements. (Rodney F. v. Karen M. (1998) 61 Cal.App.4th 233, 240 [71 Cal.Rptr.2d 399] [“it is irrelevant that the biological father can prove his paternity or even that all parties to the proceedings may concede that plaintiff is the biological father”].) Moreover, given the extraordinary significance each would accord to biology, it seems unwise to allow a judgment that is demonstrably false to be entered solely because of an honest mistake as to a child’s biological paternity. (See, e.g., State, Div. of Child Support ex rel. NDB (2001) 2001 WY 118 [35 P.3d 1224, 1226] [all parties were mistaken as to the identity of the biological father for nearly six years]; State v. Santos (1985) 104 Wn.2d 142 [702 P.2d 1179, 1183] [“one study has estimated that 18 percent of a group of men who voluntarily admitted to paternity were not in fact the fathers of the children in question”].)
Second, the precise interplay between this statutory scheme and the UPA is not immediately apparent. As one commentator in this area has cautioned, “[a]n outmoded and confusing system of presumption's plays a central role in the California statutory scheme.” (Miller, Baseline, Bright Line, Best Interests: A Pragmatic Approach for California to Provide Certainty in Determining Parentage (2003) 34 McGeorge L.Rev. 637, 638-639 (Miller).) “[T]he law in this area is exceedingly complex .... It is not always clear how these provisions are to be reconciled.” (Anderlik, Disestablishment Suits: What *617. Hath Science Wrought? (2003) 4 J. Center for Fam., Children & Cts. 3, 5, 6.) One thus has sound reason to doubt that the legislative intent is as clear as our dissenting colleagues insist it is—or, whatever the level of clarity, that the Legislature intended biology to be conclusive. (See id. at p. 10 [“The ‘biological imperative’ position seems to show up most frequently in concurring or dissenting opinions, suggesting that it is somewhat idiosyncratic among judges”]; id. at p. 11 [California appears to have embraced “a position of biological relevance: biology is not the whole story or even the most important part of the story”]; Miller, supra, 34 McGeorge L.Rev. at p. 640 [“While the California statutory scheme has gradually expanded the role of genetic testing, the legislative process has stopped short of making the genetic-biological relationship the baseline test for parentage”].) In any event, we hesitate to definitively construe the scheme where, as here, its provisions are inapplicable and the parties have not invoked it or analyzed it. We therefore do not do so.
With that caveat in mind, however, we can point out certain logical flaws that appear in Justice Chin’s analysis. For example, he asserts that biology is necessarily determinative within the first two years of life. Yet he admits that section 7541, the provision that provides for a two-year time limit, “do[es] not apply to the other section 7611 presumptions” (such as Paul’s) and that sections 7554 and 7555, the implications of which the dissent deems unmistakable, nowhere refer to the age of the child.10 (Dis. opn. of Chin, J., post, at p. 646.) Neither can his construction of section 7554,-under which biology necessarily rebuts an enumerated section 7611 presumption, be reconciled with Nicholas H.
The legislative history also fails to support Justice Chin’s inteipretation. According to his dissent, the purpose of section 7555, which creates a rebuttable presumption of paternity if the paternity index is 100 or greater, was to standardize the weight accorded to genetic tests in determining biological paternity. The problem, one legislative analysis explained, was that jurors were failing to accord due weight to the tests and were instead relying on less probative markers of biological paternity, such as “ ‘the appearance of the natural mother.’ ” (Dis. opn. of Chin, J., post, at p. 640; see Miller, supra, 34 McGeorge L.Rev. at p. 693.) Nothing in this snippet of legislative history *618suggests how a juvenile court should proceed when faced with a conflict between the rebuttable presumption of biological paternity (correctly determined under section 7555) and a rebuttable presumption of paternity under section 7611—although the available case law once again rejects the approach endorsed in the dissents. (See Steven W. v. Matthew S., supra, 33 Cal.App.4th 1108, 1116-1117 & fn. 4.)
The legislative history to the predecessor to section 7541 likewise fails to support either dissenting opinion. According to these materials, the 1990 amendment to the predecessor to section 7541 was intended to provide unwed biological fathers, who were previously foreclosed from challenging the husband’s conclusive presumption of paternity, “ ‘the opportunity to establish paternity’ ” (italics added) when they have demonstrated an interest in raising and providing for their children. (See dis. opn. of Chin, J., post, at p. 644.) A mere opportunity for the unwed biological father to establish paternity hardly supports the claim that biology is necessarily determinative. Indeed, in construing a statute similar to section 7541, the Colorado Supreme Court observed that the provision “does not state that blood evidence is conclusive of fatherhood in all circumstances, or that it automatically eliminates other presumptions of fatherhood.” (N.A.H. v. S.L.S., supra, 9 P.3d at p. 361, italics added.)
(e) Justice Chin accuses the court of repudiating the policy set forth in Johnson v. Calvert (1993) 5 Cal.4th 84, 93, footnote 10 [19 Cal.Rptr.2d 494, 851 P.2d 776], where we declined to “ ‘decide parentage based on the best interests of the child,’ because doing so ‘raises the repugnant specter of governmental interference in matters implicating our most fundamental notions of privacy, and confuses concepts of parentage and custody.’ ” (See dis. opn. of Chin, J., post, at p. 633.) The dissent has once again confused apples and oranges. In this case, we are not selecting a policy to resolve competing claims when the statutory law is silent on the issue, but are instead giving effect to the language of the applicable statute. Because that statute directs us to consider whether rebuttal is appropriate and whether policy and logic favor one presumption over another, Johnson is not pertinent here.
In Johnson v. Calvert, we were charged with deciding which woman—the egg donor or the birth mother—was the child’s “natural mother” under California law. (Johnson v. Calvert, supra, 5 Cal.4th at p. 87.) We discovered that the presumptions set forth now in section 7611—the statute at issue here—“have no application to this case” but that both women had nonetheless “adduced evidence of a mother and child relationship as contemplated by the [UPA].” (Johnson v. Calvert, supra, 5 Cal.4th at p. 92.) Unlike the situation here, the conflict was not resolved in the UPA itself. (Johnson v. Calvert, supra, at pp. 92-93 & fn. 9; id. at pp. 112-113 (dis. opn. of Kennard, J.).) After a careful review of materials extrinsic to the UPA, we decided that *619the parties’ intent would be determinative. (Johnson v. Calvert, supra, at pp. 93-97; see also Dunkin v. Boskey (2000) 82 Cal.App.4th 171, 190, fn. 10 [98 Cal.Rptr.2d 44] [“the court looked to the writings of several legal commentators”]; In re Marriage of Moschetta (1994) 25 Cal.App.4th 1218, 1231 [30 Cal.Rptr.2d 893] [“only when the operation of the [UPA] yielded an ambiguous result did the court resolve the matter by intent as expressed in the agreement”].) Under that standard, the woman who intended to bring about the birth of a child that she intended to raise as her own “is the natural mother.” (Johnson v. Calvert, supra, 5 Cal.4th at p. 93.) The passage from Johnson v. Calvert quoted by the dissent explained why, in selecting among possible criteria for decision, we did not rely on the best interests of the child.
This case is unlike Johnson v. Calvert. In this case, the section 7611 presumptions do apply. In this case, section 7612 does tell us how presumptions can be rebutted—by clear and convincing evidence and only in an appropriate case—and how conflicting presumptions are to be resolved—by weighing considerations of policy and logic. Whatever our views as to whether the child’s best interests should be considered in making parentage decisions, we cannot ignore the Legislature’s directive.11
C
In the course of afiBrming the juvenile court’s determination that Paul qualified as Jesusa’s presumed father, the Court of Appeal criticized the juvenile court for addressing the issue of presumed fatherhood prior to the jurisdictional hearing. In the appellate court’s view, “the trial court proceeded backward in this case because if it found no jurisdiction over the minor the issue of presumed fatherhood would be moot.” DCFS and amici curiae Northern California Association of Counsel for Children et al. ask us to disapprove this language and declare instead that a juvenile court has discretion to identify the presumed father once the dependency petition was filed—and that the juvenile court here did not abuse its discretion in doing so. We agree with DCFS and its amici curiae.
Where (as here) a child has been taken into temporary protective custody, the juvenile court is required to conduct a detention hearing as soon as possible and, in any event, no later than the next judicial day. (Welf. & Inst. Code, § 315.) “At the detention hearing, or as soon thereafter as practicable, *620the court shall inquire of the mother and any other appropriate person as to the identity and address of all presumed or alleged fathers.” (Id., § 316.2, subd. (a), italics added.) Indeed, under the California Rules of Court, the court should conduct this inquiry at the beginning of the initial hearing on the petition. (Cal. Rules of Court, rule 1441(a), (b).) If one or more men are identified as an alleged father, each shall be provided notice of the proceeding and informed that it could result in termination of his parental rights. (Welf. & Inst. Code, § 316.2, subd. (b).)
There are two ways the juvenile court may proceed to determine the identity of a child’s presumed father if no prior determination has been made. Under Welfare and Institutions Code section 316.2, subdivision (d) and Family Code section 7630, the alleged father may bring an action to be declared the presumed father. The juvenile court where the dependency petition is pending shall have exclusive jurisdiction to hear that action from the time the petition is filed until the petition is dismissed, the dependency is terminated, or parental rights are terminated. (Welf. & Inst. Code, § 316.2, subd. (e).) Alternatively, the juvenile court itself “may make such a determination” even if no action is filed under Family Code section 7630. (Cal. Rules of Court, rule 1413(e).) The court may order the parties to submit to blood tests (id., rule 1413(e)(1)) or “may make its determination of paternity or nonpaternity based on the testimony, declarations, or statements of the mother and alleged father” (id., rule 1413(e)(2)). Any determination made by the juvenile court in either scenario shall be noted in the court minutes. (Welf. & Inst. Code, § 316.2, subd. (f).)
Nothing in these provisions requires the juvenile court to suspend its identification of the presumed father until after the dependency petition has been resolved. Indeed, subdivision (e) of Welfare and Institutions Code section 316.2 endows the juvenile court with exclusive jurisdiction to hear the paternity action at any time while the petition is pending. Heriberto offers no reason for supposing a different rule applies when the juvenile court proceeds on its own to identify the presumed father. Moreover, inasmuch as a dependency action could eventually result in the termination of parental rights, a court needs first to know the identities of the parents. The legal parents must be identified so that they may receive notice of the hearing; be provided counsel, if necessary; and be accorded a meaningful opportunity to be heard. As DCFS points out, “it would not make sense—or be possible in many cases—to adjudicate a dependency petition without first identifying which man is the child’s father.” Thus, this seems to be a situation in which “the law cannot be judicially applied without a determination of parentage when such question is placed in issue.” (In re Lisa R. (1975) 13 Cal.3d 636, 643 [119 Cal.Rptr. 475, 532 P.2d 123].)
*621Heriberto nonetheless contends that a juvenile court does not have jurisdiction to identify the presumed father until after the dependency petition has been sustained. Although evidence must be offered to prove the child comes within one or more subdivisions of Welfare and Institutions Code section 300 before the child may be declared a dependent of the court (e.g., In re Janet T. (2001) 93 Cal.App.4th 377, 391 [113 Cal.Rptr.2d 163]), the juvenile court nonetheless has jurisdiction prior to that time “to make such determinations which are incidentally necessary to the performance of those functions demanded of it by the Legislature pursuant to the Juvenile Court Law.” (In re Lisa R., supra, 13 Cal.3d at p. 643.) This responsibility is now articulated in Welfare and Institutions Code section 316.2 and rule 1413 of the California Rules of Court. But even before those provisions were enacted, we held that “a juvenile court is vested with jurisdiction to determine parentage of a minor when that finding is necessary to any ultimate determination with which it is charged.” (Lisa R., supra, 13 Cal.3d at p. 644.)
We do agree with Heriberto on one point: the dependency scheme does not require the juvenile court to make a paternity determination prior to adjudicating the dependency petition. As in other types of cases (e.g., Rutherford v. Owens-Illinois, Inc. (1997) 16 Cal.4th 953, 967 [67 Cal.Rptr.2d 16, 941 P.2d 1203]; People v. Arias (1996) 13 CalAth 92, 147 [51 Cal.Rptr.2d 770, 913 P.2d 980]), we entrust the sequence of issues to the sound discretion of the trial court. Here, we find that the juvenile court did not abuse its discretion in identifying Jesusa’s presumed father before making the ultimate determination that Jesusa should be declared a dependent of the court.
D
Having exhausted Heriberto’s challenges to the juvenile court’s declaration of Paul’s presumed fatherhood, we may now address his objections to the juvenile court’s adjudication of the dependency petition. Once again, Heriberto claims he had a statutory and constitutional right to be present at this proceeding. The Court of Appeal rejected the constitutional claim but agreed with Heriberto that Penal Code section 2625, subdivision (d) granted him an “absolute right” to be present at the jurisdictional hearing. Holding that the juvenile court had acted “in excess of its jurisdiction” by proceeding in Heriberto’s absence, the Court of Appeal reversed the judgment and remanded for further proceedings.
In reversing that part of the judgment, the Court of Appeal focused on the word “or” in Penal Code section 2625, subdivision (d)’s admonition that no dependency petition may be adjudicated without the physical presence of “ ‘the prisoner or the prisoner’s attorney’ ” and determined that “the word ‘or’ in the sentence under consideration must be construed in the conjunctive *622sense to mean ‘and.’ ” Reading the word “or” in its conjunctive sense, the Court of Appeal concluded that both the prisoner and the prisoner’s attorney must be present before the juvenile court may adjudicate a dependency petition. We agree with the Court of Appeal that the statute requires both the prisoner and the prisoner’s attorney be present. We disagree, however, that the violation here deprived the juvenile court of jurisdiction to adjudicate the petition. We instead apply our familiar harmless-error analysis and find that Heriberto, who had already been convicted of the rape at the time of the hearing, was not prejudiced.
We begin with the text of the statute. Penal Code section 2625, subdivision (d) states in relevant part: “Upon receipt by the court of a statement from the prisoner or his or her attorney indicating the prisoner’s desire to be present during the court’s proceedings, the court shall issue an order for the temporary removal of the prisoner from the institution, and for the prisoner’s production before the court. . . . [N]o petition to adjudge the child of a prisoner a dependent child of the court pursuant to subdivision (a), (b), (c), (d), (e), (f), (i), or (j) of Section 300 of the Welfare and Institutions Code may be adjudicated without the physical presence of the prisoner or the prisoner’s attorney, unless the court has before it a knowing waiver of the right of physical presence signed by the prisoner or an affidavit signed by the warden, superintendent, or other person in charge of the institution, or his or her designated representative stating that the prisoner has, by express statement or action, indicated an intent not to appear at the proceeding.” (Italics added.)
DCFS argues, with some force, that a conjunctive construction of the word “or” renders superfluous the words “or the prisoner’s attorney” in the statute, since it goes without saying that a prisoner who is represented by counsel would have a right to have counsel in attendance at any legal proceeding. On the other hand, Heriberto argues, with equal force, that a disjunctive construction of the word “or” would make meaningless the statute’s directive that a court order a prisoner’s production once the prisoner has indicated a desire to attend. We therefore agree that the statute is ambiguous and turn to additional indicators of the legislative intent. (Arnold v. Hopkins (1928) 203 Cal. 553, 563 [265 P. 223].)
In construing statutes, we must rely on “ ‘ “ ‘the usual, ordinary import of the language employed in framing them.’ ” ’ ” (Phelps v. Stostad (1997) 16 Cal.4th 23, 32 [65 Cal.Rptr.2d 360, 939 P.2d 760].) The “ ‘ordinary and popular’ ” meaning of the word “or” is well settled. (Houge v. Ford (1955) 44 Cal.2d 706, 712 [285 P2d 257].) It has a disjunctive meaning: “In its ordinary sense, the function of the word ‘or’ is to mark an alternative such as ‘either this or that.’ ” (Ibid.) We have also recognized that the word may have a conjunctive meaning. But, as we have long stated, “[r]esort to such *623unnatural construction of the word ‘or’ is sanctioned only when such construction is found necessary to carry out the obvious intent of the Legislature in a statute or the obvious intent of the parties in a contract, when such intent may be gleaned from the context in which the word is used.” (Ibid.) That intent appears in the legislative history.
The language currently found in Penal Code section 2625, subdivision (d) was added to the Penal Code in 1976. (Stats. 1976, ch. 1376, § 2, p. 6262.) According to one legislative analysis, “[t]he purpose of’ subdivision (d) is to ensure that prisoner-parents have the opportunity to be present at “proceedings . . . where taking away custody [and] control of their child(ren), on a temporary or permanent basis, is being considered.” (Sen. Com. on Judiciary, Background Information to Assem. Bill No. 4354 (1975-1976 Reg. Sess.).) Another analysis explained that subdivision (d) “prohibit[s] . . . proceedings” in dependency cases “without the presence of the prisoner-parent, a knowing waiver of appearance, or an affidavit from the superintendent or representative of the institution that the prisoner does not want to attend the hearing.” (Assem. Com. on Criminal Justice, Analysis of Assem. Bill No. 4354 (1975-1976 Reg. Sess.) May 26, 1976.) Still another analysis explained that under subdivision (d), a dependency case “can not be disposed of unless the prisoner is either physically present in court, represented by counsel or unless he has waived his right to appear.” (Assem! Com. on Criminal Justice, Analysis of Assem. Bill No. 4354 (1975-1976 Reg. Sess.) as amended June 2, 1976, p. 1.) This last analysis also explained that “the termination of parental rights is a matter of utmost concern to all parties and that the . . . presence of all parties is desirable.” (Ibid.) These materials reveal a strong legislative interest in enabling the prisoner to attend the hearing, an interest that would be-undermined by interpreting the statute to make the attorney’s presence sufficient in every case.
To interpret the statute to require only the presence of the attorney would also undermine the legislative goal of ensuring that prisoners actually receive notice of the proceeding. Penal Code section 2625, subdivision (b) requires the court to order notice of a qualifying dependency proceeding to be “transmitted to the prisoner.” According to one legislative analysis, the Legislature added section 2625, subdivision (d)’s. waiver requirement in 1976 to “[e]nsure that adequate notice is [actually] given. [|] . . . [][] [Occasionally the notice required ... to adjudicate a child a ward of the court is not received by the inmate in time for that person to be present at the hearing. This bill would solve the problem since the hearing could not proceed without some acknowledgement from the prisoner-parent.” (Sen. Com. on Judiciary, Analysis of Assem. Bill No. 4354 (1975-1976 Reg. Sess.) as amended June 3, 1976, pp. 2-3.) Only by requiring the prisoner either to be present or to have executed a waiver of his or her appearance can the court ensure the prisoner *624actually received the notice. The juvenile court thus erred in proceeding without Heriberto’s presence or his waiver of that right.12
We typically apply a harmless-error analysis when a statutory mandate is disobeyed, except in a narrow category of circumstances when we deem the error reversible per se. This practice derives from article VI, section 13 of the California Constitution, which provides: “No judgment shall be set aside, or new trial granted, in any cause ... for any error as to any matter of procedure, unless, after an examination of the entire cause, including the evidence, the court shall be of the opinion that the error complained of has resulted in a miscarriage of justice.” The Court of Appeal reasoned that this statutory violation was reversible per se because, by proceeding in Heriberto’s absence, the juvenile court acted in excess of jurisdiction. We disagree.
A court acts in excess of jurisdiction “where, though the court has jurisdiction over the subject matter and the parties in the fundamental sense, it has no ‘jurisdiction’ (or power) to act except in a particular manner, or to give certain kinds of relief, or to act without the occurrence of certain procedural prerequisites.” (Abelleira v. District Court of Appeal (1941) 17 Cal.2d 280, 288 [109 P.2d 942] (Abelleira).) Whether an act is in excess of jurisdiction or is merely statutory error is defined by the Constitution, express statutory declaration, or rules developed by the courts and followed under the doctrine of stare decisis. (Abelleira, supra, at p. 291.) In this case, where Heriberto’s presence was neither constitutionally required nor mandated by our rules, we must examine the statute to determine whether the Legislature intended it to be jurisdictional.
At the outset, we observe that we have rarely—if ever—found a statutory mandate to be jurisdictional when, as here, the mandate itself provides that it may be waived. (Cf. Abelleira, supra, 17 Cal.2d at pp. 288-289; Newman v. County of Sonoma (1961) 56 Cal.2d 625, 627 [15 Cal.Rptr. 914, 364 P.2d 850].) Nothing in the text of the statute indicates the Legislature intended a different result here. Rather, it appears the Legislature intended merely to grant the prisoner a statutory right to attend the proceedings.
An examination of the statutes governing a defendant’s appearance at a criminal trial is therefore instructive, since Heriberto’s denial of his right to be present under Penal Code section 2625 can reasonably be analogized to the denial of a criminal defendant’s right to be present at trial under Penal Code sections 977 and 1043, which similarly mandate the defendant’s *625presence at trial unless a waiver is submitted. (See People v. Gutierrez (2003) 29 Cal.4th 1196 [130 Cal.Rptr.2d 917, 63 P.3d 1000].) Despite the statutory mandate in sections 977 and 1043, we have regularly applied a harmless-error analysis when a defendant has been involuntarily absent from a criminal trial. (E.g., People v. Riel (2000) 22 Cal.4th 1153, 1196 [96 Cal.Rptr.2d 1, 998 P.2d 969] [“because this nonwaivable right is statutory and not constitutional, error is reversible only if it is reasonably probable the result would have been more favorable to defendant absent the error”]; People v. Ayala (2000) 24 Cal.4th 243, 268-269 [99 Cal.Rptr.2d 532, 6 P.3d 193]; People v. Bolin (1998) 18 Cal.4th 297, 325 [75 Cal.Rptr.2d 412, 956 P.2d 374].) We do not believe the Legislature intended a different result in the analogous circumstance here, when a prisoner is involuntarily absent from a dependency proceeding. (Cf. Barquis v. Merchants Collection Assn. (1972) 7 Cal.3d 94, 120-122 [101 Cal.Rptr. 745, 496 P.2d 817].)
Our conclusion is bolstered by the strong countervailing interest, expressed by the Legislature itself, that dependency actions be resolved expeditiously. (Welf. & Inst. Code, § 352, subd. (b); In re Malinda S., supra, 51 Cal.3d at p. 384 [the state has a “legitimate interest in providing an expedited proceeding to resolve the child’s status without further delay”].) That goal would be thwarted if the proceeding had to be redone without any showing the new proceeding would have a different outcome. Indeed, the concern is acute in this case, inasmuch as Heriberto had been convicted of the rape at the time of the hearing and has never asserted that he was actually prejudiced by appearing at the hearing only through his attorney. We therefore conclude that the Legislature did not intend the prisoner’s statutory right to personally attend the adjudication of a dependency petition to be jurisdictional. Applying our familiar harmless-error test, we find that Heriberto could not have been prejudiced. (People v. Watson (1956) 46 Cal.2d 818, 836 [299 P.2d 243]; In re Melinda J. (1991) 234 Cal.App.3d 1413, 1419 [286 Cal.Rptr. 239].)
Independently of any statutory claim, Heriberto also contends that his absence from the jurisdictional and dispositional hearing denied him due process, but he offers no argument beyond that we have already rejected in part A., ante. The relevant issues involved in the dependency action had been explored in reports filed months before the hearing; the juvenile court had granted a lengthy continuance to permit Heriberto to respond to those points and conduct discovery; and the court had advised counsel to consider having Heriberto file a declaration. (Cf. Axsana S., supra, 78 Cal.App.4th at p. 270.) Heriberto, however, chose not to submit such a declaration. His attorney made no offer of proof of the testimony Heriberto allegedly wanted to present. Nor did his attorney present the live testimony of other witnesses, such as those witnesses he had included on his witness list. In fact, Heriberto has never identified—whether by way of a petition for modification (Welf. & *626Inst. Code, § 388, subd. (a)) in the juvenile court or in this appeal—the evidence he claims he would have offered had he been present. (Cf. Ansley v. Superior Court (1986) 185 Cal.App.3d 477, 484-488 [229 Cal.Rptr. 771].) The omission is perhaps unsurprising, given the fact that he had raped the child’s mother while the child was present in the motor home, and he was in prison at the time the petition was adjudicated. Accordingly, one can say with confidence that “[n]o other result was possible” even if he had been present. (Rikki D., supra, 227 Cal.App.3d at p. 1632.)
We observe as well that no denial of due process has been found where the prisoner-parent is unable to attend because he or she is in the custody of another state or the federal government and is instead represented by counsel. (E.g., In re Maria S., supra, 60 Cal.App.4th at pp. 1312-1313.) Heriberto offers no justification for a different result here. (State ex rel. Jeanette H. v. Pancake (2000) 207 W.Va. 154 [529 S.E.2d 865, 876] [“we conclude that the same due process analysis is applicable regardless of where a parent is confined”].)
Disposition
The judgment of the Court of Appeal is reversed to the extent it reversed the order determining Jesusa V. to be a dependent child of the court. In all other respects, the judgment is affirmed.
George, C. J., Brown, J., and Moreno, J., concurred.

 Although “the statutory term ‘presumed father’ is somewhat ‘cumbersome,’ ” we must “take the statutory nomenclature as we find it.” (Adoption of Kelsey S. (1992) 1 Cal.4th 816, 823, fn. 3 [4 Cal.Rptr.2d 615, 823 P.2d 1216] (Kelsey &).)


 Our dissenting colleagues rely on the language in Penal Code section 2625, subdivision (b) that the court provide notice “of any court proceeding regarding the proceeding” to the prisoner and reason that the court must therefore supply notice (and order the prisoner’s production) for every hearing in the course of the dependency proceeding. This construction, however, fails to recognize that “proceeding” refers not to just any proceeding, but only “where the proceeding seeks to adjudicate the child of a prisoner a dependent child of the *600court.” (Pen. Code, § 2625, subd. (b), italics added.) In our view, the “proceeding regarding the proceeding” language is intended to encompass the jurisdictional hearing, which may precede the formal adjudication of the petition at the dispositional hearing, as well as the dispositional hearing. However, it cannot be read so broadly as to encompass a presumed fatherhood hearing, which usually arises outside of any “proceeding ... to terminate the parental rights of any prisoner” or “to adjudicate the child of a prisoner a dependent child of the court.” (Pen. Code, § 2625, subd. (b); see, e.g., Dawn D. v. Superior Court (1998) 17 Cal.4th 932, 936 [72 Cal.Rptr.2d 871, 952 P.2d 1139]; Barkaloff v. Woodward (1996) 47 Cal.App.4th 393, 396 [55 Cal.Rptr.2d 167] [proceeding under the Domestic Violence Protection Act, Fam. Code, § 6200 et seq.].) A prisoner-parent’s attendance at a presumed fatherhood hearing in these latter circumstances is unquestionably governed by subdivision (e) of Penal Code section 2625. We see no indication that the Legislature intended that subdivision (d) apply to an identical hearing merely because of the fortuity that a dependency petition is pending. Indeed, under the dissent’s broad reading, subdivision (d) would apply even to scheduling hearings or other housekeeping matters in the course of a dependency proceeding. We decline to interpret the statute to reach such an absurd result.


 Counsel conceded that this evidence was intended merely to rebut assertions in the minor’s brief that Heriberto had offered insufficient evidence to support a threshold finding that he was the presumed father—i.e., that he had presented “no evidence that he openly and publicly acknowledged paternity of lesusa,” had “claimed fatherhood of lesusa to friends, relatives or neighbors,” or “took formal steps to identify her to governmental agencies as his daughter.” As counsel for the minor pointed out at oral argument, Heriberto made no offer of proof concerning the nature and quality of his bond with the child to supplement his biological relationship with her.


 All future statutory references are to the Family Code unless otherwise noted.


 We also said in Nicholas H. that the Legislature, by including the limiting phrase “ ‘in an appropriate action,’ ” “had in mind an action in which another candidate is vying for parental rights and seeks to rebut a section 7611(d) presumption in order to perfect his claim.” (Nicholas H., supra, 28 Cal.4th at p. 70.) This dictum described a common circumstance in which rebuttal might be appropriate, but did not declare that rebuttal was appropriate in all such cases. Indeed, the very next paragraph cautioned that we did not reach the question whether “biological paternity by a competing presumptive father necessarily defeats a nonbiological father’s presumption of paternity.” (Nicholas H., supra, at p. 70.)


 Justice Kennard would rely on sections 7541 and 7554, which she concedes may be inapplicable here, as proof that the Legislature believes biology is the most weighty consideration of policy and logic. Yet, if the Legislature had wanted to make a categorical exception for biology that did not rely “on the facts” of a particular case (§ 7612, subd. (b)), it could easily have said so. (E.g., Wilson ex rel. C.M.W. v. Estate of Williams (Tex.App. 2003) 99 S.W.3d 640, 647 [former § 160.110(e) of the Tex. Fam. Code included an additional sentence providing “ ‘that the weightier presumption of paternity is that of a presumed father who is not excluded as the biological father of the child by scientifically accepted paternity testing that shows that at least 99 percent of the male population is excluded’ ”].) Moreover, the Legislature’s articulation of a rule of rebuttal for the section 7540 presumption that differs from that for the enumerated section 7611 presumptions (see § 7612, subd. (a)), and the imposition of a two-year limit in section 7541 without any corresponding limit on the presumptions at issue here, undermines her claim that biology must be deemed the weightier consideration in this case.


 Heriberto thus effectively seeks the rights of fatherhood without any of its responsibilities. But, as we have also noted, “Childhood does not wait for the parent to become adequate.” (In re Marilyn H. (1993) 5 Cal.4th 295, 310 [19 Cal.Rptr.2d 544, 851 P.2d 826].) “ ‘There is little that can be as detrimental to a child’s sound development as uncertainty over whether [she] is to remain in [her] current “home,” . . . especially when such uncertainty is prolonged.’ ” (In re Sade C. (1996) 13 Cal.4th 952, 988 [55 Cal.Rptr.2d 771, 920 P.2d 716].)


 In Nicholas H., quoting a Court of Appeal decision, we described that policy as the “ ‘state interest in preserving the integrity of the family and legitimate concern for the welfare of the child.’ ” {Nicholas H., supra, 28 CalAth at p. 65.)


 We also cautioned that the Court of Appeal, in assuming that natural necessarily meant biological in sections 7611 and 7612, had “read too much into the passages it selected” from our case law. (Nicholas H., supra, 28 Cal.4th at p. 64.) Our dissenting colleague appears to have made the same mistake. (See dis. opn. of Chin, J., post, at pp. 652-654.)


 Under the dissent’s construction of section 7551 et seq., in which genetic tests requested by any party or other person “ ‘involved’ ” in the action would necessarily and conclusively rebut another man’s presumption under section 7611, Heriberto’s status as the biological father would necessarily and conclusively rebut Paul’s presumption even if Heriberto were not a presumed father. (See dis. opn. of Chin, J., post, at p. 636.) This would be inconsistent with Dawn D. v. Superior Court, supra, 17 Cal.4th 932 at pages 938-939, in which we held that a biological father who was not a presumed father under section 7611 or Kelsey S., supra, 1 Cal.4th 816, had no statutory or constitutional right to challenge another man’s section 7611 presumption.


 Under the dissenters’ bright-line rule, in which biology is necessarily determinative, a juvenile court would be obliged to favor the biological father over any other presumed father, even if the child were the product of a rape. Like the Court of Appeal in In re Jerry P. (2002) 95 Cal.App.4th 793, 802 [116 Cal.Rptr.2d 123], “ ‘we think it highly unlikely the Legislature intended to give a right of reunification services to a rapist. . . simply because the man is the biological father of the child.’ ”


 In re Axsana S., supra, 78 Cal.App.4th 262, and In re Rikki D., supra, 227 Cal.App.3d 1624, which held to the contrary without examining this legislative history, are disapproved to the extent they are inconsistent with the discussion herein.